Citation Nr: 1214683	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (Appellant or Claimant) had active service from February 1954 to May 1964, as well as full-time service in the Active Guard Reserve of the Air National Guard from May 1983 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a low back disorder.  The Veteran did not request a hearing before the Board.  

In the February 2008 rating decision from which this appeal arises, the RO also, in pertinent part, denied service connection for actinic keratosis, lymphoma, myopia, and varicose veins of the left lower extremity.  Subsequently, in March 2008, the Veteran filed a Notice of Disagreement (NOD), specifically disagreeing with the RO's denials of service connection for a low back disorder, actinic keratosis, lymphoma, myopia, and varicose veins of the left lower extremity.  

Thereafter, in an April 2009 written communication, the Veteran withdrew the appeals for service connection for actinic keratosis and lymphoma; therefore, the issues of service connection for actinic keratosis and lymphoma are not in appellate status, and are not before the Board.  

Subsequently, in July 2009, the RO granted the Veteran's claim for service connection for varicose veins of the left lower extremity.  As the July 2009 rating decision acted as a full grant of the Veteran's claim for service connection for varicose veins of the left lower extremity, the issue of service connection for varicose veins of the left lower extremity is not in appellate status and is not before the Board.  

Finally, in September 2009, the Veteran filed a VA Form 9, a Substantive Appeal to the Board, on which he indicated that he only wished to pursue an appeal of service connection for a low back disorder.  As the Veteran did not file a timely substantive appeal to the Board regarding service connection for myopia, the issue of service connection for myopia is not in appellate status, and is not before the Board.

In April 2011, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the provision of an additional VA medical examination to determine the nature and etiology of the Veteran's low back disorder.  As the AMC complied with the April 2011 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran experienced an in-service injury of the low back during his first period of active service, specifically a May 1955 low back strain.

2.  The Veteran did not experience chronic low back disorder symptomatology during his first period of active service.  

3.  The Veteran experienced in-service injuries of the low back during his second period of active service, specifically an August 2007 lumbar facet strain, an April 1988 acute lumbosacral strain, and an August 1992 low back strain.  

4.  The Veteran did not experience chronic low back disorder symptomatology during his second period of active service.

5.  The Veteran did not experience degenerative joint disease of the low back, manifested to a compensable degree within one year of his May 1964 discharge from his first period of active service, or continuous low back disorder symptomatology after his May 1964 discharge from his first period of active service.  



6.  The Veteran did not experience degenerative joint disease of the low back, manifested to a compensable degree within one year of his January 1993 discharge from his second period of active service.

7.  The Veteran experienced post-service injuries to the low back, including an April 2003 falling accident; the Veteran also underwent post-service chemotherapy and radiation therapy for lymphoma.  

8.  The Veteran did not experience continuous low back disorder symptomatology after his January 1993 discharge from his second period of service.  

9.  The Veteran's current low back disorder is not related to service.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in September 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess.    

VA has acquired the Veteran's service and private treatment records to assist with the claim.  In July 2009 and May 2011, respectively, VA provided the Veteran with VA medical examinations to determine the nature and etiology of the claimed low back disorder.  Of note, in the July 2009 VA medical examination report, the July 2009 VA examiner reported reviewing the claims file, interviewing the Veteran, conducting a physical examination, and diagnosing the Veteran as having a thoracolumbar spine sprain.  Given evidence in the record indicating an overlap of in-service back complaints, a post-service back injury, and a recent course of treatment for lymphoma, the July 2009 VA examiner reported an inability to resolve the question of service connection without resort to mere speculation.

In April 2011, having reviewed the evidence, the Board found that the July 2009 VA examiner did not adequately explain the basis for reporting that he could not offer an opinion without resort to speculation and remanded this matter for an additional VA examination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record).  

In a May 2011 VA medical examination report, a VA examiner noted carefully reviewing the claims file, interviewing the Veteran, and conducting a physical examination.  Having done so, the May 2011 VA examiner diagnosed mild arthritis of the thoracic spine, old healed compression fractures of the thoracic and lumbar spines, and continuing osteoporosis and osteopenia.  Having done so, the May 2011 VA examiner opined that based on all evidence, lay and medical, the Veteran's low back disorder was not as likely as not related to service.  The Board notes that the May 2011 VA examiner's opinion is very thorough in that it discusses all evidence of record, both lay and medical.  As the May 2011 VA medical examination report was written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contains findings regarding the Veteran's low back disorder supported by the evidence, to include clinical data, the Board finds that the May 2011 VA medical examination report is adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include degenerative joint disease, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his low back disorder.  See Davidson v. Shinseki,
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's low back disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for a Low Back Disorder

The Veteran essentially contends that he developed a low back disorder during service.  Specifically, in a March 2008 statement, the Veteran stated that he was diagnosed in service with a back condition, and that he believes that he should be service connected for this disorder.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder.  

The Board finds that the Veteran experienced an in-service injury of the low back during his first period of active service, specifically a May 1955 low back strain.  Reviewing the service treatment records from the Veteran's first period of active service (February 1954 to May 1964), in a May 1955 service treatment record, the Veteran was sought treatment after a twisting injury to the back.  The May 1955 service examiner diagnosed a back strain.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic low back disorder symptomatology during his first period of active service.  In service medical examination reports dated April 1958, February 1962, January 1963, and May 1964, written subsequent to the May 1955 low back strain diagnosis, service examiners reported that the Veteran's spine and musculoskeletal systems were normal.  Moreover, in a May 1964 lay report of his medical history provided at discharge, in which the Veteran detailed four separate disorders experienced in service, the Veteran did not indicate experiencing a chronic back disorder.  As further evidence of non-chronicity of low back disorder symptomatology following the in-service May 1955 low back strain, reviewing the evidence from the interim period between the Veteran's two terms of active service (May 1964 to May 1983), in National Guard examination reports dated September 1976 and July 1978, service examiners reported that the Veteran's spine and musculoskeletal system were normal.  Therefore, the Board finds that the Veteran did not experience chronic low back disorder symptomatology during his first period of active service.  

The Veteran experienced in-service injuries of the low back during his second period of active service, specifically an August 2007 lumbar facet strain, an April 1988 acute lumbosacral strain, and an August 1992 low back strain.  Reviewing the treatment records for the Veteran's second period of active service (May 1983 to January 1993), in an August 1987 service treatment record, the Veteran reported tenderness of the lumbosacral spine at L3-L5 after lifting and rotating a heavy object a couple of weeks prior to examination.  The August 1987 service examiner diagnosed a lumbar facet strain.  The Veteran was taken off duty for one week.

In an April 1988 service treatment record, the Veteran reported feeling pain in his back after bending over to connect a pilot's harness.  Upon physical examination, a service examiner noted an antalgic gait, loss of lumbar lordosis, limitation of range of motion, and tenderness of the left lumbosacral paraspinous muscles.  The service examiner diagnosed an acute lumbosacral strain and recommended that the Veteran not work for two weeks.  

May 1988 service treatment records contain further reports of back pain.  During that period, service examiners recommended that the Veteran be placed on light duty only.  The service examiners allowed the Veteran to return to full duty on June 3, 1988.  

In a November 1989 service treatment record, service examiners indicated placing the Veteran on light duty, to include no lifting, carrying, or pulling greater than 10 pounds.  The service examiners did not indicate the reason for the duty restrictions.

In a March 1991 service treatment record, service examiners indicated restricting the Veteran's service activities to desk duty only, with no bending or lifting of any object greater than 10 pounds.  The service examiners did not indicate the reason for the duty restrictions.

In an August 1992 service treatment record, the Veteran reported experiencing a history of occasional low back pain.  The Veteran indicated that he had experienced middle to low back pain beginning that day after he lifted a paint can and twisted his back.  The service examiner noted that the last report of low back pain noted in the service treatment records was in 1988.  Upon physical examination, the service examiner noted local tenderness over the lumbar spine and mild paravertebral tenderness.  The diagnosis was a low back strain.  

Considering this record of evidence, the Board finds that the Veteran experienced in-service injuries of the low back during his second period of active service.

The Board finds that the Veteran did not experience chronic low back disorder symptomatology during his second period of active service.  As noted above, the Veteran experienced in-service injuries to the low back during his second period of service, specifically an August 2007 lumbar facet strain, an April 1988 acute lumbosacral strain, and an August 1992 low back strain.  Despite the noted injuries, in a November 1992 service discharge medical examination report, a service examiner found the Veteran's spine and musculoskeletal systems to be normal.  In a November 1992 lay report of his medical history written for discharge, the Veteran wrote that he had not experienced recurrent back pain.  

In a March 2008 statement, the Veteran indicated that he experienced a chronic in-service back disorder.  Yet, considering the evidence, both lay and medical, the Board finds that the Veteran did not experience chronic low back pain during service; instead, he experienced infrequent injuries, and each instance of low back pain subsequently resolved.  Although the service treatment records note distinct instances of back pain due to injuries in May 1955, August 1987, April 1988, and August 1992, the service treatment records indicate that the Veteran received treatment soon after each injury and that the symptomatology thereof apparently resolved, as the Veteran did not require later treatment based on the same injury.  In fact, in an August 1992 service treatment record, the Veteran indicated that he had experienced "occasional," rather than chronic, back pain over the past few years.  The Board finds that the service treatment records indicating a lack of chronic low back disorder symptomatology, to include the Veteran's statements therein, are of greater probative value than the Veteran's more recent March 2008 statement, suggesting a chronic in-service back disorder.  See Madden, 125 F.3d at 1481.  As such, the Board finds that the Veteran did not experience chronic back disorder symptomatology during his second period of active service.  

The Board finds that the Veteran did not experience degenerative joint disease of the low back, manifested to a compensable degree within one year of his May 1964 discharge from his first period of active service, or continuous low back disorder symptomatology after his May 1964 discharge from his first period of active service.  In a May 1964 service discharge medical examination report, a service examiner found the Veteran's spine and musculoskeletal systems to be normal, and, in a May 1964 lay report of his own medical history given at discharge, the Veteran himself indicated that he had not experienced recurrent back pain.  In September 1976 and July 1978 National Guard medical examination reports, written during the nearly two-decade interim between the Veteran's two periods of service, the National Guard examiners founds that the Veteran's spine and musculoskeletal systems were normal.  The Veteran has not submitted any lay evidence indicating that he experienced manifestations of a low back disorder to a compensable degree during the one-year period after his May 1964 discharge from his first period of active service, or continuous low back disorder symptomatology during the nearly two-decade interim period between his periods of active service (May 1964 to May 1983).  Therefore, the Board finds that the Veteran did not experience degenerative joint disease of the low back, manifested to a compensable degree within one year of his May 1964 discharge from his first period of active service, or continuous low back disorder symptomatology after his May 1964 discharge from his first period of active service.  

The Veteran did not experience degenerative joint disease of the low back, manifested to a compensable degree within one year of his January 1993 discharge from his second period of active service.  In a November 1992 service discharge medical examination report, a service examiner found the Veteran's spine and musculoskeletal system to be normal and, in report of his medical history prior to discharge, the Veteran indicated that he had not experienced recurrent back pain.  The record contains no treatment evidence indicating a manifestation of a low back disorder to a compensable degree during the one-year period following the Veteran's January 1993 discharge from his second period of service.  Reviewing the evidence in the claims file created since January 1993, the Board notes that the Veteran did not seek treatment for a low back disorder until April 2003, more than 10 years after discharge.  Therefore, the Board finds that the Veteran did not experience degenerative joint disease of the low back, manifested to a compensable degree within one year of his January 1993 discharge from his second period of active service, and the criteria for the degenerative joint disease presumption for arthritis disorders manifested within one year of discharge from active service are not met.  38 C.F.R. § 3.307, 3.309.

The Board finds that the Veteran experienced post-service injuries to the low back, including an April 2003 falling accident and the Veteran also underwent post-service chemotherapy and radiation therapy for lymphoma.  Reviewing the evidence created after January 1993, the date of the Veteran's discharge from his second period of active service, in an April 2003 private treatment record, the Veteran stated that he had fallen off a six-foot ladder two weeks prior to seeking treatment.  The Veteran indicated that he had landed on his left buttock and back, and had experienced pain since the incident.  Of note, at the time of the injury, the Veteran had been undergoing radiation and chemotherapy treatment for lymphoma.  After examination, the April 2003 private examiners diagnosed potential post-radiation changes of the osseous structure of the lumbar spine.  

In an August 2003 private treatment record, specifically an examination of an X-ray report, a private examiner noted slight worsening of a compression fracture at L1 since the date of the fall from the ladder.  The private examiner also noted a slight compression deformity at L3.  In a subsequent August 2003 private treatment record, the Veteran reported experiencing low back pain since the April 2003 post-service falling incident.  A contemporaneous whole body bone scan indicated increased activity in the thoracic and lumbar spine most consistent with compression fractures.  Subsequent private treatment records indicate treatment for compression fractures at L1 and the thoracolumbar spine.

In an April 2009 lay statement, the Veteran's wife indicated that the Veteran "has suffered lower back pain for many years working on aircraft."  The Veteran's wife indicated that the Veteran had been injured several times since 1988 and that he would treat these injuries with heat and rest.  

Therefore, the Board finds that the Veteran experienced post-service injuries to the low back, including an April 2003 falling accident and the Veteran also underwent post-service chemotherapy and radiation therapy for lymphoma.  

Having considered all the evidence, both lay and medical, the Board finds that the Veteran did not experience continuous low back pain symptomatology since his January 1993 discharge from his second period of active service.  Reviewing the evidence created after the Veteran's second discharge in January 1993, the post-discharge private treatment records contain no diagnosis or treatment for back disorder symptomatology prior to April 2003, over 10 years after the Veteran's discharge from his second period of active service.  Subsequent treatment records consistently indicate that the Veteran experienced a post-service April 2003 fall from a ladder and that the Veteran's treatment was related to injuries incurred in that post-service fall.  

In a July 2009 VA medical examination report, the Veteran reported working in the construction and remodeling fields post-service until he could no longer continue due to the physical demands.  The Veteran stated that he had performed janitorial work at a local mall for the past seven months.  The VA examiner noted reviewing the claims file, to include the service treatment records indicating in-service injuries to the low back, the post-service treatment records indicating treatment for the April 2003 falling accident, and the treatment records indication radiation and chemotherapy for lymphoma.  In conclusion, the July 2009 VA examiner wrote that the Veteran reported experiencing consistent pain in the middle to low back since service and that the pain had worsened since discharge.  The VA examiner also indicated that the Veteran reportedly stated that the current low back pain he experienced was in the same location and of the same type since service; however, in the next sentence, the VA examiner wrote that the Veteran reportedly stated that, during service, he had some low back pain, but that pain was different in both type and location than his current low back pain.  

In a May 2011 VA medical examination report, the Veteran reportedly told the May 2011 VA examiner that he did not begin experiencing his current low back pain symptomatology until many years after his discharge from his second period of active service.  During an interview, the Veteran could not recall experiencing any low back pain symptomatology during either his first term of active service or the interim period between his terms of active service.  In reporting the in-service injuries during his second term of active service, the Veteran indicated that such injuries were not severe, involving only some onset of pain and discomfort with physical activities.  The VA examiner noted that the post-discharge private treatment records indicated an April 2003 falling incident and that the current back disorder symptomatology was reported only after this incident.  The May 2011 VA examiner also noted that the July 2009 VA examiner stated in their report that the Veteran's current low back pain had existed prior to the April 2003 falling incident and had, in fact, existed since active service; however, the May 2011 VA examiner indicated that the July 2009 VA examiner's statement indicating continuous low back pain symptomatology since active service was not true according to both the treatment records and the Veteran himself.  The Veteran indicated that he had also fallen several other times since discharge, especially when he was under treatment for lymphoma including radiation and chemotherapy.  

In the July 2009 VA medical examination report, the July 2009 VA examiner wrote that the Veteran reported experiencing consistent pain in the middle to low back since active service and that the pain had worsened since discharge.  The VA examiner also indicated that the Veteran reportedly stated that the current low back pain he experienced was in the same location and of the same type since service; however, in the next sentence, the VA examiner wrote that the Veteran reportedly stated that, during service, he had some low back pain, but that pain was different in both type and location than his current low back pain.  The Board finds that this medical history, reportedly provided by the Veteran, contradicts itself in such a manner as to lack credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as inconsistent statements, bad internal inconsistency, facial plausibility, and consistency with other evidence of record).  By contrast, in the May 2011 VA medical examination report, the Veteran reportedly told the May 2011 VA examiner that he had not experienced continuous low back disorder symptomatology since discharge from active service.  Having reviewed the Veteran's statements and the private treatment records, reporting post-discharge onset of low back symptomatology in April 2003, the May 2011 VA examiner stated that the Veteran had not experienced continuous low back disorder symptomatology since discharge from active service.  The Board finds that the May 2011 VA examiner's findings indicating a lack of continuity of low back disorder symptomatology since the Veteran's discharge from active service are factually accurate as they are consistent with the evidence of record and the findings of this decision, derived from a weighing of the evidence.  

Having reviewed the Veteran's wife's April 2009 lay statement, the Board finds that it lacks probative value as evidence supporting a contention of continuous low back disorder symptomatology since service discharge.  See Madden at 1481.  In the April 2009 statement, the Veteran's wife wrote that the Veteran "has suffered lower back pain for many years working on aircraft."  The Veteran's wife indicated that the Veteran had been injured several times since 1988 and that he would treat these injuries with heat and rest.  The Veteran's wife said that the pain the Veteran experienced had become chronic.  

The Board notes that the April 2009 statement's first sentence is confusing, as it either suggests that the Veteran experienced low back pain during the years he worked on aircraft during active service or that he had experienced pain ever since he worked on aircraft.  While the Veteran worked on aircrafts and assisted pilots during active service, the evidence indicates that the Veteran did not perform work on any aircraft after active service.  If the statement suggests that the Veteran experienced continuous low back pain during active service, the Board notes that the in-service records, both lay and medical, indicate that the Veteran's in-service low back disorder symptomatology was not chronic and the weight of the evidence shows that the Veteran's low back symptoms were not chronic in service, as found by the Board above.  

Regarding the suggestion of continuous low back disorder symptomatology since active service, in the April 2009 lay statement, the Veteran's wife wrote that the Veteran had been injured many times since 1988 and that he would treat these injuries with heat and rest.  She concluded by stating that the Veteran's low back pain was now chronic.  The Board notes that the record reflects that the Veteran has experienced back injuries since 1988, the greatest resulting from a falling accident in April 2003, many years after active service.  Since the falling accident, both private examiners and the Veteran himself have indicated continuous low back disorder symptomatology manifested by pain.  As such, the evidence of record, and the April 2009 lay statement itself, seems to suggest that the Veteran experienced pain following each individual injury since 1988 rather than continuous pain since discharge from active service.  As will be noted later, in the May 2011 VA medical examination report, the Veteran himself confirmed that he had experienced several falling injuries since discharge from active service and that his current back disorder symptomatology began after the April 2003 falling accident.  Therefore, the Board finds that the Veteran's wife April 2009 lay statement is inconsistent with, and outweighed by, other evidence that shows that the Veteran did not experience continuous low back disorder symptomatology since discharge from active service.  See id.  

The Board finds that the Veteran's lay statements regarding symptomatology of a low back disorder that are noted in the May 2011 VA medical examination report are credible while those included in the July 2009 VA medical examination report are not.  See id.  In the July 2009 VA medical examination report, the Veteran reportedly indicates that he experienced continuous middle to low back pain during active service; however, as noted above, in the November 1992 report of his own medical history at discharge from his second period of active service, the Veteran specifically denied experiencing any recurrent back pain.  In an April 2003 private treatment record, the Veteran indicated experiencing low back pain with onset two weeks prior after a fall from a ladder.  In an August 2003 private treatment record, the Veteran again indicated that he had only experienced his current low back pain since the April 2003 falling incident.  The Board finds that the May 2011 VA medical examination report, which indicates onset of current low back disorder symptomatology in April 2003, is more reflective of the accurate factual history, consistent with the medical and lay statements contained in the service treatment records and the post-discharge treatment records.  Id.  

In addition, the July 2009 VA medical examination report contains lay statements, reportedly from the Veteran, that are so inconsistent as to lack credibility.  See Caluza, 7 Vet. App. at 498 (finding that VA may consider such elements as inconsistency and facial plausibility in weighing credibility of lay evidence, even that recorded in a medical record).  As noted above, the July 2009 VA examiner wrote that the Veteran reportedly stated that his current low back pain was in the same location and of the same type since service; however, in the next sentence, the VA examiner wrote that the Veteran reportedly stated that, during service, he had some low back pain, but that the pain was different in both type and location than his current low back pain.  The Board notes that these two reports of symptoms contradict each other.  If the Veteran had consistently experienced low back pain since discharge from service, one would expect that it would be of the same type and in the same location as the low back pain the Veteran experienced during service.

Most importantly, in the May 2011 VA medical examination report, the Veteran himself stated that he had not experienced continuous low back pain since discharge from active service.  This history is consistent with the other lay and medical evidence of record, including the service treatment records and the post-service treatment records indicating onset of back pain in April 2003, including the lay statements contained therein.  As such, the Board finds that the lay statements regarding post-service continuity of symptomatology for a low back disorder found in the May 2011 VA medical examination report are credible while those included in the July 2009 VA medical examination report are not.  See Madden at 1481.  Considering all of the evidence, both lay and medical, the Board therefore finds that the Veteran did not experience continuous low back disorder symptomatology since his January 1993 discharge from the second period of active service.  

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran's current low back disorder is not related to service.  In the July 2009 VA medical examination report, the July 2009 VA examiner, a certified physician's assistant, reported reviewing the claims file, interviewing the Veteran, performing a physical examination, and diagnosing a thoracolumbar spine strain.  Having completed these actions, the VA examiner noted that the Veteran underwent treatment for low back injuries both during active service and after the post-service falling accident in April 2003.  As noted above, the July 2009 VA examiner wrote that the Veteran reportedly stated that his current low back pain was in the same location and of the same type since service; however, in the next sentence, the VA examiner wrote that the Veteran reportedly stated that, during service, he had some low back pain, but that the pain was different in both type and location than his current low back pain.  Having noted this, the VA examiner wrote that what the Veteran "is describing today has been consistent since injuries of the service."  

In the next paragraph of the July 2009 VA medical examination report, the July 2009 VA examiner noted that the Veteran had a history of low back pain with limited duties over many years while in service.  The VA examiner also noted that the Veteran had experienced lymphoma, now in remission, treated by two bouts of radiation treatment and one bout of chemotherapy since discharge from service.  In addition, the VA examiner noted the Veteran's post-service fall from a six-foot ladder in April 2003 that resulted in compression fractures.  The VA examiner reported that, given the overlap of these conditions, it was difficult to assess service connection for the Veteran's low back disorder; therefore, the July 2009 VA examiner opined that he was unable to resolve the issue of etiology of the Veteran's low back disorder without resorting to speculation.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

As noted above, the Board finds that the Veteran's statements, indicating continuity of low back disorder symptomatology since discharge from service, as reported in the July 2009 VA medical examination report, lack credibility.  Id.  In addition, the Board finds it difficult to understand the July 2009 VA examiner's remark, indicating that what the Veteran supposedly described during the July 2009 VA examination was consistent "since injuries from service."  If the VA examiner is stating that the Veteran's current injuries were consistent with those experienced during service, the Board notes that such a finding is inconsistent with the evidence included in the July 2009 VA medical examination report; specifically, the Veteran supposedly told the July 2009 VA examiner that his in-service injuries were of a different type and a different location than his current back pain.  As such, if the Veteran's statements included in the July 2009 VA medical examination report were to be taken at face value, the July 2009 VA examiner could not have found that the Veteran's current low back disorder symptomatology was consistent with his in-service back low disorder symptomatology based on the evidence of record.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record).  

Most importantly, the July 2009 VA examiner indicated that he could not provide an opinion regarding the etiology of the Veteran's low back disorder because the "overlap" of the Veteran's in-service back injuries, the post-service April 2003 injury, and the Veteran's lymphoma treatment.  The Board also notes that these incidents in the Veteran's medical history did not truly overlap each other, as they were spread out over a period longer than a decade.  The Board finds that the July 2009 VA examiner did not adequately explain the basis for reporting that he could not offer an opinion without resort to speculation.  See Jones, 23 Vet. App. at 382.  Therefore, the July 2008 VA examiner's opinion is not of probative value in this matter.

By contrast, in the May 2011 VA medical examination report, the May 2011 VA examiner, a board certified orthopedic surgeon, reported reviewing the claims file, interviewing the Veteran, and performing a physical examination.  In interviewing the Veteran and reviewing the claims file, the VA examiner found no evidence of chronic low back disorder symptomatology during service or continuous symptoms of a low back disorder since discharge from service.  In reviewing the results of the physical examination and an X-ray report, taken that day, the VA examiner diagnosed mild arthritis of the thoracic spine, old healed compression fractures of the thoracic spine and lumbar spine, and continuing osteoporosis and osteopenia.  

In conclusion, the May 2011 VA examiner noted that the Veteran appeared to be very healthy and, currently, had excellent functional capacity of his arms, legs, and spine.  The VA examiner noted that the physical examination showed minimal findings for a low back disorder that day.  The VA examiner noted that the X-ray reports indicated continuing osteopenia of the entire spine which, the VA examiner stated, was a known result of both chemotherapy and radiation treatment.  The VA examiner also indicated that the X-rays showed mild osteoarthritis or degenerative arthritis of the thoracic spine with now-healed compression fractures.  The VA examiner opined that the compression fractures were more likely than not the result of the Veteran's fall off a six-foot ladder in April 2003.  The VA examiner also opined that the Veteran's osteopenia and osteoporosis were more likely than not already in place at the time of the April 2003 falling accident.  Having reviewed the service treatment records, the VA examiner noted that the Veteran experienced only mild episodes of back pain during service in the late 1980s and that the Veteran did not experience any significant treatment or injuries of the thoracolumbar spine during service.  The VA examiner reasoned that the injuries the Veteran underwent during service, consisting of minor strains as documented in the service treatment records, would have been expected to have resolved completely and totally.  The VA examiner further opined that the Veteran's current arthritis was not present, evident, or productive of any symptoms within one year of the Veteran's discharge from either term of active service.  

The May 2011 VA examiner opined that it was more likely than not that the arthritic changes in the Veteran's thoracolumbar spine occurred within the past 10 years, well after the Veteran's discharge from service, based in part on 2003 private MRI reports of the thoracic and lumbar spines that contained no evidence of arthritic changes.  The VA examiner noted that, while being treated for lymphoma, the Veteran experienced a severe fall off a ladder which, together with the lymphoma treatment, impacted the spine with scarring of the bone, production of osteoporosis and pain from the osteoporosis, resulting compression fractures, and so forth.  

In conclusion, the May 2011 VA examiner stated that he could find no real evidence to link the Veteran's current low back disorder to any periods of back pain or injuries to the spine during any period of service.  As the May 2011 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, diagnosed the Veteran, and offered an opinion backed by evidence, both lay and medical, the Board finds that the May 2011 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).


For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


